DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 04 August 2022.  In view of this communication, claims 1-15 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 04 August 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 7 of the Remarks) states that the objection to the drawings should be withdrawn because the noted feature has been cancelled from the claims.  This argument is persuasive and said objection has been withdrawn.
The Applicant’s second argument (pages 7-8 of the Remarks) states that the amendment to claim 1, specifying two different types of air gap, overcomes the previous grounds of rejection under 35 U.S.C. 112(a) and 112(b).  Since the claims no longer require a single air gap to be directed toward both the circumferential and the radial magnet placement slots, said grounds of rejection have been withdrawn.  However, as stated in the non-final rejection (page 6), the clarification of the claimed invention has now allowed for the application of prior art, and the claims are now rejected in view of the previously cited references.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Fujisawa et al. (US 2015/0108865 A1), hereinafter referred to as “Fujisawa”.
Regarding claim 1, Fujisawa discloses a permanent magnet motor (fig. 12-13; ¶ 0002), including: 
a stator [1], having a plurality of windings [2] (fig. 12; ¶ 0077); 

    PNG
    media_image1.png
    585
    740
    media_image1.png
    Greyscale

a rotor [3], having a plurality of magnet placement slots [12,13] and a plurality of air gaps [51,52] (fig. 12-13; ¶ 0077-0078), the plurality of magnet placement slots [12,13] including a plurality of circumferential magnet placement slots [13] circumferentially arranged and a plurality of radial magnet placement slots [12] radially extending (fig. 13; ¶ 0078-0079), the circumferential magnet placement slots [13] and the radial magnet placement slots [12] being circumferentially alternately arranged (fig. 12-13), the plurality of air gaps [51,52] being adjacent to a part of the plurality of magnet placement slots [12,13] and distributed to be on a d-axis flux path of the rotor [3] (fig. 13; ¶ 0079; the d-axis flux paths extend radially between the circumferential magnets [23] and the stator, placing, at least, air gaps [52] and [51a] directly in their path); 

    PNG
    media_image2.png
    395
    742
    media_image2.png
    Greyscale

wherein the plurality of air gaps [51,52] includes at least one first air gap [52] and a plurality of second air gaps [51d], a distal end of each of the at least one first air gap [52] is directed toward and adjacent to one of the plurality of circumferential magnet placement slots [13], a distal end of each of the plurality of second air gaps [51d] is directed toward and adjacent to one of the plurality of radial magnet placement slots [12] (fig. 13; ¶ 0080-0082), said distal end of the at least one first air gap [52] and said distal ends of the plurality of second air gaps [51d] are distributed in fashions in compliance with sides of the plurality of circumferential magnet placement slots [13] and the plurality of radial magnet placement slots [12], and the sides face the plurality of air gaps [51,52] (fig. 13; the radially inner ends of each air gap faces the N-pole side of a respective one of the permanent magnets, and its associated slot).
Regarding claim 2, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of magnet placement slots [12,13] receive a plurality of magnets [22,23], at least a part of the plurality of circumferential magnet placement slots [13] receive a part of the plurality of magnets [23], and at least a part of the plurality of radial magnet placement slots [12] receive a part of the plurality of magnets [22] (fig. 13; ¶ 0078-0079).
Regarding claim 3, Fujisawa discloses the permanent magnet motor of claim 2, as stated above, wherein the plurality of magnets [22,23] are different in physical characteristic, and the physical characteristic includes at least one of material, shape and size (fig. 13; the circumferential magnets [23] are significantly longer and thinner, i.e. of a different shape, than the radial magnets [22]).
Regarding claim 4, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of magnet placement slots [12,13] receive a plurality of magnets [22,23], and at least one of the plurality of magnets [22,23] has a shape different from a shape of at least one of the plurality of magnet placement slots [12,13] which receives the at least one of the plurality of magnets [22,23] (fig. 13; the radial magnets have a rectangular shape while the radial magnet placement slots have a trapezoidal shape).
Regarding claim 5, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of magnet placement slots [12,13] receive a plurality of magnets [22,23], and the plurality of air gaps [51,52] are distributed adjacent to an outer periphery of the rotor [3] toward which the d-axis flux path directs (fig. 13; ¶ 0079; the d-axis flux paths extend radially between the circumferential magnets [23] and the stator, placing, at least, air gaps [52] and [51a] directly in their path).
Regarding claim 6, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of magnet placement slots [12,13] receive a plurality of magnets [22,23], and relative to an outer periphery of the rotor [3], the plurality of air gaps [51,52] are arcuately distributed in conformity with a q-axis flux path of the rotor [3] and radially inwardly concave (fig. 3, 13; ¶ 0050, 0081; the slits are formed at angles to one another so that they are “parallel to the q-axis”).

    PNG
    media_image3.png
    379
    501
    media_image3.png
    Greyscale

Regarding claim 7, Fujisawa discloses the permanent magnet motor of claim 6, as stated above, wherein the plurality of windings [2] of the stator [1] are capable of being adjustable for current distribution so as to adjust a ratio of a d-axis flux and a q-axis flux entering the rotor [3] (fig. 12; ¶ 0052-0053; the windings generate flux proportional to the amount of current applied thereto).
Regarding claim 9, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the rotor [3] further includes a plurality of rib portions [rp], and each of the rib portions [rp] is disposed radially next to an outer end of one of the plurality of radial magnet placement slots [12] (fig. 13; the rib portions comprise the thin areas, with two triangular sections on either side of a rectangular section, radially outward of the radial magnet placement slots).
Regarding claim 10, Fujisawa discloses the permanent magnet motor of claim 9, as stated above, wherein the plurality of radial magnet placement slots [12] receive a plurality of magnets [22], and an outer end of one of the plurality of magnets [22] is abutted against one of the plurality of rib portions [rp] (fig. 13; the rib portions comprise the thin areas, with two triangular sections on either side of a rectangular section, radially outward of the radial magnet placement slots; corners of the permanent magnet abut corners of the triangular sections).
Regarding claim 14, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein distances between one of the plurality of air gaps [51,52] and its adjacent two of the plurality of air gaps [51,52] are different (fig. 3, 13; ¶ 0050, 0081).
Regarding claim 15, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein at least one of the plurality of radial magnet placement slots [12] extends and terminates between two end surfaces, facing each other, of adjacent two of the plurality of circumferential magnet placement slots [13], and along a circumferential direction of the rotor [3], the two end surfaces entirely correspond to one of the plurality of radial magnet placement slots [12] located between the two end surfaces (fig. 13; ¶ 0078; surfaces of gaps [32], disposed at the ends of the radial magnet placement slots, are located circumferentially between surfaces of gaps [33], disposed at the ends of each of the circumferential magnet placement slots).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Sakai et al. (US 2009/0236923 A1), hereinafter referred to as “Sakai”.
Regarding claim 8, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of radial magnet placement slots [12] receive a plurality of magnets [22] (fig. 13; ¶ 0078).  Fujisawa does not disclose that an outer periphery of the rotor [3] includes a plurality of concave portions which are contracted inwardly relative to outer ends of the plurality of magnets [22].
Sakai discloses a permanent magnet motor [20] (fig. 1, 15; ¶ 0034) comprising a plurality of radial magnet placement slots [3s] that receive a plurality of magnets [3] (fig. 15; ¶ 0108-0109), wherein an outer periphery of the rotor [1] includes a plurality of concave portions [8] which are contracted inwardly relative to outer ends of the plurality of magnets [3] (fig. 15; ¶ 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Fujisawa having concave portions on its outer periphery as taught by Sakai, in order to minimize q-axis inductance thereby increasing a power factor and reducing the influence of a demagnetizing field on the radial permanent magnets (¶ 0081-0082 of Sakai).

    PNG
    media_image4.png
    702
    577
    media_image4.png
    Greyscale

Regarding claim 11, Fujisawa discloses the permanent magnet motor of claim 1, as stated above, wherein the plurality of magnet placement slots [12,13] receive a plurality of magnets [22,23] (fig. 13; ¶ 0078).  Fujisawa does not disclose that an outer periphery of the rotor [3] has a retracted surface on a d-axis of the rotor [3].
Sakai discloses a permanent magnet motor [20] (fig. 1, 15; ¶ 0034) comprising a plurality of radial magnet placement slots [3s] that receive a plurality of magnets [3] (fig. 15; ¶ 0108-0109), wherein an outer periphery of the rotor [1] has a retracted surface [8] on a d-axis of the rotor [1] (fig. 15; ¶ 0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Fujisawa having a retracted surface as taught by Sakai, in order to minimize q-axis inductance thereby increasing a power factor and reducing the influence of a demagnetizing field on the radial permanent magnets (¶ 0081-0082 of Sakai).
Allowable Subject Matter
Claim(s) 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, and all claims dependent thereon, the prior art does not disclose, inter alia, the permanent magnet motor of claim 1, wherein the at least one first air gap includes at least one straight groove extending lateral to one of the plurality of circumferential magnet placement slots, and the plurality of second air gaps include a plurality of non-straight grooves which are located at two sides of the at least one straight groove.
The claimed arrangement of centrally located straight grooves surrounded by non-straight grooves is not disclosed in the prior art.  Since the non-straight grooves are shaped as such to conform to the q-axis flux paths, lending criticality, it would not have been obvious to simply change the shapes of, or rearrange, the grooves without some additional teaching in the prior art.  Since no such teaching has been found, claim 12 is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hao et al. (US 2017/0063187 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned magnets.
Fujisawa et al. (US 2015/0171682 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged between the radially aligned magnets and comprising a straight groove and a plurality of linear grooves on either side of the straight groove.
lonel (US 2008/0224558 A1) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned magnets.
Schiller et al. (US 5,731,647) discloses a permanent magnet rotor comprising circumferentially and radially aligned magnets, and a plurality of air gaps arranged radially concave between the radially aligned.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834